Citation Nr: 9904016	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-23 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for brain disease due 
to trauma, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic post 
traumatic seizure disorder, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active duty from July 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals (BOA 
or Board) on appeal from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.

In a decision entered in December 1997 during this appeal, 
the RO denied the veteran's claim for a total compensation 
rating based on individual unemployability.  While the 
veteran has not as of yet submitted a Notice of Disagreement 
to that decision, his representative did refer to the matter 
in written argument dated July 1998.  Since the issue of a 
total compensation rating based on individual unemployability 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  Considerable impairment of social and industrial 
adaptability due to symptoms of brain disease due to trauma 
is not shown, nor is it shown that this condition results in 
occupational and social impairment characterized by reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  The veteran's service-connected seizure disorder has not 
been productive of a major seizure in the past six months, 
nor has it resulted in five to eight minor seizures per week.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
brain disease due to trauma are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.124a, 4.132, 
Diagnostic Codes 8045-9304 (1996); 38 C.F.R. § 4.130, 
Diagnostic Codes 8045-9304 (effective November 7, 1996). 

2.  The criteria for a rating in excess of 20 percent for a 
seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.124a, Diagnostic Code 8914 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his brain disease due to trauma, as 
well as his chronic post traumatic seizure disorder, are more 
disabling than currently evaluated.  A person who submits a 
claim for benefits under a law administered by the VA shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well-grounded.  See 38 U.S.C.A. § 5107(a).  The United States 
Court of Veterans Appeals (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claims for increased ratings are "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
veteran's representative has essentially contended that the 
recent mental status examinations conducted during the August 
1996 and September 1997 VA hospitalizations are inadequate 
for rating purposes.  The Board finds that, based on the 
evidence of record, it is able to assess the veteran's 
condition according to the schedular criteria.  The 
examinations contain medical history and objective findings, 
including Global Assessment of Functioning (GAF) scores.  
Therefore, further examination is not necessary.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran served on active duty from July 1976 to May 1978.  
The service medical records include a February 1978 Medical 
Board Proceeding, which revealed that the veteran suffered a 
head injury in August 1977 after falling off a truck.  He was 
unconscious upon arrival at the emergency room.  After 
approximately one week of hospitalization, the veteran 
returned to duty.  However, subsequent follow-up treatment 
revealed that the veteran had impaired judgment and 
forgetfulness.  The veteran was diagnosed with organic brain 
syndrome secondary to a closed head injury and a moderate to 
severe concussion with right cerebral contusion.  Depression 
and cephalalgia were also noted.  An April 1978 Physical 
Evaluation Board found the veteran unfit for duty due to his 
August 1977 head injury (characterized as brain disease due 
to trauma).

VA examinations in December 1979, February 1981, January 
1983, January 1985, and September 1987 all reflect a 
diagnosis of chronic brain syndrome.

A March 1984 VA hospital summary indicates that the veteran 
complained of dizziness and black out spells occurring about 
once in two to three month intervals.

A July 1985 private medical record reflects that the veteran 
had a black out spell on the job in June 1985.  The diagnosis 
was epilepsy (grand mal) by history, well controlled with 
Dilantin.

VA outpatient treatment records from May 1983 to August 1993 
indicate that the veteran complained of and received 
treatment for possible seizures.

An October 1993 VA mental disorders examination shows a 
diagnosis of organic affective disorder.  At an October 1993 
VA diseases/injuries of the brain examination, the veteran 
was diagnosed with complex partial seizure disorder, probably 
post-traumatic by history, now under good control with 
Dilantin at approximately two episodes per month.

In an August 1994 letter, the veteran's spouse stated that 
the veteran had three seizures in one week; she also stated 
that he had memory problems.

At a November 1994 VA diseases/injuries of the brain 
examination, the veteran stated that his seizures occurred 
several times a month.  He was alert and oriented during the 
examination.  His responses to questioning were concrete and 
vague.  Impressions included chronic post traumatic vertigo 
and chronic post traumatic seizure disorder (partial complex 
with fair control on Dilantin), secondary to the 1977 head 
injury.

A VA discharge summary for the period of August 8, 1996, to 
August 30, 1996, indicates that the veteran was admitted 
voluntarily for treatment of a substance abuse problem.  He 
stated that his substance abuse problems had contributed to 
occupational, relationship, and financial difficulties.  The 
veteran stated that he had a history of being treated for a 
seizure disorder.  The hospital summary specifically noted 
that the veteran did not have any seizures during his 
hospitalization and treatment.  Mental examination revealed 
the veteran to be alert and oriented times three.  His speech 
was coherent and over-productive.  His mood was neutral, his 
affect was appropriate.  The veteran's memory was intact for 
remote and recent events.  Insight and judgment were fair.  
He was diagnosed with continuous substance abuse and was 
assigned a Global Assessment of Functioning (GAF) of 55.

An October 1996 VA epilepsy and narcolepsy examination noted 
that the veteran had a longstanding seizure disorder with 
recurrent psychomotor seizures as well as brief lapses of the 
mind.  The veteran was on Dilantin (300 mg. daily) and 
continued to have brief episodes of loss of consciousness on 
a weekly basis.  Physical examination revealed the veteran to 
be alert, inattentive, agitated, and distractible.  He was 
unable to maintain attention on a single subject.  His speech 
showed mild dysarthria.  Impressions included: post-traumatic 
organic brain syndrome; post-traumatic seizure disorder; and 
post-traumatic personality disorder.

A February 1997 VA outpatient treatment record shows that the 
veteran complained of having a seizure the week prior.  He 
indicated that he had 3 seizures a month.

On his June 1997 substantive appeal, the veteran stated that 
he was fired from jobs because he could not function.  He 
remarked that the would be fatigued, forgetful, and feeling 
ill.  He indicated that he would sometimes have seizures 
before it was time to go to work.  He also stated that he 
would become tired, drowsy, and confused after taking his 
seizure medication (Dilantin).  He also attributed problems 
on the job to his loss of memory.

A VA discharge summary for the period of September 8, 1997, 
to September 29, 1997, indicates that the veteran was 
admitted for treatment following complaints of depression and 
suicidal ideation.  The veteran reported that during the last 
few months he had been depressed and unable to function.  He 
stated that after 20 years of marriage, he and his wife had 
been separated since December 1996.  He indicated that he had 
lost his job in April and that a new relationship did not 
work out.  The veteran stated that he lived with his mother.  
He had increased obsessive thoughts about his life and his 
wife's infidelity.  He admitted to having mood fluctuations 
in the past.  Although irritable, argumentative, and 
uncooperative at the beginning of his treatment, the veteran 
gradually improved.  He became cooperative and started 
participating in activities, including helping others.  
Examination revealed the veteran to be pleasant and 
cooperative, though his affect was irritable and anxious.  He 
had no formal thought disorder, and denied homicidal or 
suicidal ideations.  He was oriented times three.  The 
veteran was suspicious and did not trust others.  He was 
preoccupied with details and was "very circumstantial."  His 
memory seemed normal.  His insight was poor and his judgment 
was fair.  Diagnoses included dysthymic disorder and 
personality disorder.  His GAF on admission was 30-40 (a GAF 
of 20-30 was recorded during his hospitalization), but was 60 
upon discharge.  Other than the veteran reporting a history 
of seizures, including grand mal seizures, there was no 
mention or indication that the veteran suffered any seizure 
disorder during the September 8 to September 29, 1997 
hospitalization.  That is, no seizures were observed or 
reported during the hospitalization.

On his November 1997 application for increased compensation 
based on unemployability, the veteran indicated that he had 
last worked full-time in 1985.  He stated that he had worked 
"off and on" from 1992 to 1997.


I.  Increased Rating For Brain Disease Due To Trauma.

The veteran's brain disorder is currently evaluated as 30 
percent disabling under the provisions of 38 C.F.R. §§ 4.124a 
and 4.130, Diagnostic Codes 8045-9304.  Diagnostic Code 8045 
allows for a maximum evaluation of 10 percent for brain 
disease due to trauma under DC 9304, in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  However, as the veteran's service medical records 
contained evidence that the veteran suffered from symptoms 
approximating dementia, the veteran's disorder was evaluated 
as 30 percent disabling under the provisions of Diagnostic 
Codes 8045-9304.  Diagnostic Code 9304 allows for evaluations 
up to 100 percent for dementia associated with brain trauma.

Pursuant to Diagnostic Code 9304, dementia due to head 
trauma, prior to November 7, 1996, the criteria for a 50 
percent disability rating were considerable impairment of 
social and industrial adaptability.  A 30 percent rating was 
for application for definite impairment of social and 
industrial adaptability.  The Board notes here that the VA 
General Counsel concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).

During the course of the veteran's appeal, new regulations 
rating mental disorders were issued, and became effective 
November 7, 1996.  Under the newly issued Diagnostic Code 
9304, a rating of 50 percent is warranted for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  The Board observes that during 
the course of the appeal, the RO has duly considered the 
veteran's claim under both the old and the new rating 
criteria.  The Board's appellate review will do likewise.  

After reviewing the evidence of record, the Board finds that 
the preponderance of that evidence is against entitlement to 
a rating in excess of 30 percent.  There is no question that 
the veteran's organic brain disease has impacted on his 
social relationships and resulted in definite industrial 
impairment.  It is pertinent to note that he had a GAF scale 
score upon a hospital admission in September 1997 of 30 to 40 
with another score of 20-30 recorded during the same 
hospitalization.  However, other GAF scores were estimated to 
be 55 (August 1996 VA discharge summary) and 60 upon 
discharge from the September 1997 VA hospitalization.  Thus, 
the overall average GAF score with treatment is in the 
moderate range and the low scores improved dramatically over 
a relatively short period of time with treatment.  Moreover, 
it is apparent from the medical evidence of record and the 
veteran's own history that some of the social and industrial 
impairment and lower GAF scores are due to substance abuse.  
In fact, the primary discharge diagnosis recorded following 
the August 1996 hospitalization was continuous cocaine abuse.  
The relevant medical records show symptoms which are no 
indicative of no more than moderate impairment.  For example, 
while the veteran has had symptoms such as depression, 
difficulty in concentrating, and poor insight, the recent VA 
mental status examination (September 1997) revealed objective 
findings such as no formal thought disorder, fair judgment, 
and normal memory.  The Board notes that the previously 
mentioned VA General Counsel opinion makes it clear that a 30 
percent rating under the old criteria actually contemplates 
more than moderate impairment, thus further supporting a 
finding that a rating in excess of 30 percent is not 
warranted.

The Board is also unable to find that a rating in excess of 
30 percent is warranted under the new rating criteria.  
Again, while the record clearly shows symptoms such as 
depressed mood and some sleep impairment, these symptoms are 
contemplated under the 30 percent rating.  The totality of 
the evidence does not show symptoms which would warrant the 
next higher rating of 50 percent.  For example, on 
examination in August 1996 and September 1997, the veteran's 
memory was described as intact and normal.  His judgment was 
fair.  The veteran has indicated that he has had problems in 
his social life, including his relationship with his wife.  
Additionally, the Board notes that the veteran has had 
difficulties in employment.  However, there is no clear 
evidence in the file suggesting that his employment and 
social life difficulties are all related to his brain 
disorder.  In fact, the veteran admitted that his problems 
with substance abuse had adversely impacted his occupational 
and social life.  It is also again pertinent to point out 
that the veteran's recent GAF scores were estimated to be 55 
and 60, the latter after receiving hospital treatment, and 
that some of his difficulties in recent years have been due 
to substance abuse.  The medical evidence shows no more than 
moderate impairment due to brain disease due to trauma.

In conclusion, the Board finds that the weight of the 
evidence establishes that the veteran's brain disease due to 
trauma is no more than 30 percent disabling under either the 
old or amended regulations concerning ratings for mental 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

II.  Increased Rating For A Seizure Disorder

The veteran's seizure disorder is currently evaluated by 
analogy as 20 percent disabling under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8914, epilepsy, psychomotor.  
Seizures are rated in accordance with a general rating 
formula applicable to the various types of seizures in 
Diagnostic Codes 8910-8914.  Under that formula, a 20 percent 
rating is warranted when at least one major seizure has 
occurred in the last two years or when at least two minor 
seizures have occurred in the last six months.  A 40 percent 
disability evaluation is warranted when there has been at 
least one major seizure in the last 6 months or two in the 
last year.  A 40 percent rating is also warranted for five to 
eight minor seizures weekly.

After reviewing the evidence of record, the Board finds that 
the preponderance of that evidence is against entitlement to 
a rating in excess of 20 percent for the veteran's seizure 
disorder.  The Board realizes that the unique nature of a 
seizure disorder makes it difficult for the veteran to seek 
treatment every time he has a seizure.  Nevertheless, as the 
record stands, there is no indication that the veteran has 
suffered a recent major seizure.  An October 1993 VA 
examination stated that the veteran's seizure disorder was 
under good control with Dilantin, at approximately two 
episodes per month.  An October 1996 VA examination simply 
noted that the veteran continued to have brief episodes of 
loss of consciousness on a weekly basis.  The veteran 
indicated on a February 1997 VA outpatient treatment record 
that he had 3 seizures per month, but did not indicate that 
they were major seizures.  He reported only a history of 
grand mal seizures during his September 1997 hospitalization.

The Board observes that a 40 percent rating for the veteran's 
seizure disorder can also be obtained by demonstrating five 
to eight minor seizures weekly.  However, as noted earlier, 
the veteran has stated that he has seizures about three times 
per month.  Furthermore, while not totally dispositive of the 
issue, the file does contain two periods of hospitalization 
of approximately a month each (August 1996 and September 
1997).  No reports of seizures were mentioned in either 
report.

Based on the foregoing, the preponderance of the evidence is 
against a finding that a rating in excess of 20 percent is 
warranted for the veteran's seizure disorder.

The Board observes that the notes in 38 C.F.R. § 4.124(a) 
which follow Diagnostic Code 8914 provide specific guidelines 
for determining the impact of a seizure disorder on the 
employability of a claimant.  In pertinent part, where a case 
is encountered with a definite history of unemployment, full 
and complete development should be undertaken to ascertain 
whether the disorder is the determining factor in the 
inability to obtain employment.  Even assuming the veteran's 
employment situation could be categorized as having a 
"definite history of unemployment", the veteran has stated 
that problems with substance abuse and memory loss, as well 
as his seizure disorder, have caused his employment problems.  

III.  Conclusion

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant referral for 
consideration of an evaluation on an extraschedular basis.  
For example, it has not been shown that the veteran's seizure 
disorder and brain disease, alone, have resulted in frequent 
hospitalizations or caused a marked interference with his 
employment.  The veteran and his representative have noted 
that the August 1996 VA discharge summary contained the 
statement that the veteran was deemed competent but 
"unemployable."  As noted previously, the August 1996 VA 
discharge summary dealt primarily with treatment for the 
veteran's substance disorder.  There is no indication that 
the reference to "unemployable" was made in conjunction 
solely with the veteran's service-connected disabilities.  
Further, the finding of "unemployable" is inconsistent with 
the examiner's assignment of a GAF of 55.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the negative evidence with the positive evidence 
to otherwise warrant favorable determinations in this matter. 


ORDER

An evaluation in excess of 30 percent for brain disease due 
to trauma is denied.

An evaluation in excess of 20 percent for a seizure disorder 
is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

